DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0270656 Samec et al., hereinafter “Samec” in view of US 2015/0142086 Narita, hereinafter “Narita”.
Regarding claim 1, Samec discloses a method (Para 1419) for application of light (Para 1444) to one or more eyes (Para 1444) of a user (Para 1444) comprising: identification of location of an optic disk (Para 1619 and 1897, the clinician can view features of the eye, which indicates that he/she can locate the optic disk) on a retina (Para 1897) in the one or more eyes (Para 1444) and selectively applying the light (Para 1820) onto the optic disc (Para 1820 and 1897) to stimulate the optic disk (Para 1820).
Samec does not disclose for release of retinal dopamine.
However, Narita discloses a light therapy device (Para 9 and 11) and teaches applying the light (Para 46) for release of retinal dopamine (Para 46).

Regarding claim 2, Samec discloses the light (Para 1444 and 1911) is selected to have wavelengths (Para 1911) in a range of 360 to 540 nm (Para 1911, 440 nm - 510 nm, which falls in this range).
Regarding claim 3, Samec discloses the identification (Para 1619) comprises mapping (Para 2030) of the retina (Para 2030).
Regarding claim 4, Samec discloses the light (Para 1444) is emitted from one of an LED source (Para 1445) or a laser emitter (Para 1445 and 2030).
Regarding claim 5, Samec discloses a field of vision (Para 1747) of at least one of the eyes (Para 1747).
Regarding claim 6, Samec discloses monitoring a direction of sight (Para 1491) of the one or more eyes (Para 1444).
Regarding claim 7, Samec discloses changing composition (Para 1952) of the light (Para 1444 and 1952).
Regarding claim 8, Samec discloses selectively applying the light (Para 1444) onto other parts (Para 1897) of the one or more eyes (Para 1444).
Regarding claim 9, Samec discloses a method (Para 1419) for a treatment of myopia (Para 1476 and 1477) of a user (Para 1444) comprising: identification of location of an optic disk (Para 1619 and 1897, the clinician can view features of the eye, which indicates that he/she can locate the optic disk) in a retina (Para 1897) in one or more eyes (Para 1444) and selectively applying a light (Para 1820) onto the optic disc (Para 1820 and 1897) to stimulate the optic disk (Para 1820).
Samec does not disclose for release of retinal dopamine.
However, Narita discloses a light therapy device (Para 9 and 11) and teaches applying the light (Para 46) for release of retinal dopamine (Para 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned the result of light shining onto the retina as taught by Narita, in the invention of Samec, in order to specify that the human eye will secrete dopamine upon reception of light (Narita; Para 46). 
Regarding claim 10, Samec discloses a device (Para 1419) for selective application of light (Para 1444) to one or more eyes (Para 1444) of a user (Para 1444) comprising: a light emitting source (Para 1445) for emitting the light (Para 1445); an identifier (Para 1619, camera imaging system) for identifying location of an optic disk (Para 1619 and 1897, the clinician can view features of the eye, which indicates that he/she can locate the optic disk) on a retina (Para 1897) in the one or more eyes (Para 1444), and an optical system (Para 1476) adapted to selectively apply the emitted light (Para 1820) onto the optic disk (Para 1820 and 1897).
Samec does not disclose for release of retinal dopamine.
However, Narita discloses a light therapy device (Para 9 and 11) and teaches applying the light (Para 46) for release of retinal dopamine (Para 46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned the result of light shining onto the retina as taught by Narita, in the invention of Samec, in order to specify that the human eye will secrete dopamine upon reception of light (Narita; Para 46). 
Regarding claim 11, Samec discloses a field of view (Para 1747) limitation device (Para 1746 and 1747).
Regarding claim 12, Samec discloses the light (Para 1444 and 1911) is selected to have wavelengths (Para 1911) in a range of 360 to 540 nm (Para 1911, 440 nm - 510 nm, which falls in this range).
Regarding claim 13, Samec discloses the identifier (Para 1619, camera imaging system) comprises a device (Para 2030) for mapping the retina (Para 2030) of the one or more eyes (Para 1444 and 2030).
Regarding claim 14, Samec discloses the light emitting source (Para 1445) is one of an LED source (Para 1445) or a laser emitter (Para 1445 and 2030).
Regarding claim 15, Samec discloses an eye tracking system (Para 1447 and 1454) for monitoring a direction of sight (Para 1491) of the one or more eyes (Para 1444 and 2030).
Regarding claim 16, Samec discloses the light emitting source (Para 1445) is adapted to change composition (Para 1952) of the light (Para 1444 and 1952).
Regarding claim 17, Samec discloses the optical system (Para 1476) further additionally applies the emitted light (Para 1444) on to other parts (Para 1897) of the one or more eyes (Para 1444).
Regarding claim 18, Samec discloses one or more actuators (Para 1464) for changing a position of the light emitting source (Para 1464 shows changing position of the light field display and how it translates into the eye, which can be rendered obvious to change the position of the whole light emitting source) .
Regarding claim 19, Samec discloses the optical system (Para 1476) is adaptive to a direction of sight (Para 1491) of the one or more eyes (Para 1444).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792